Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.
 JAMES VASS,
 a Georgia citizen and resident,

        Plaintiff,

 v.

 CARNIVAL CORPORATION,
 a Panamanian Corporation d/b/a
 CARNIVAL CRUISE LINES,

       Defendant.
 ______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff JAMES VASS, a Georgia citizen and resident, and files this

 Complaint against Defendant CARNIVAL CORPORATION, a Panamanian corporation with its

 principal place of business in Florida, doing business as CARNIVAL CRUISE LINES, and

 alleges:

                                JURISDICTION, VENUE AND PARTIES

        1.      This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

        2.      Plaintiff JAMES VASS is sui juris and is a permanent resident and citizen of the

 State of Georgia.

        3.      Defendant CARNIVAL CORPORATION (CARNIVAL) is a Panamanian

 corporation with its principal place of business in Miami, Miami-Dade County, Florida. At all

 material times Defendant CARNIVAL CORPORATION has done business under the fictitious




             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 6
                                                                                         Vass v. Carnival



 name “CARNIVAL CRUISE LINES.” For federal jurisdictional purposes, CARNIVAL is both a

 citizen of Panama and a citizen of Florida.

        4.      Subject matter jurisdiction exists, based on diversity of citizenship pursuant to 28

 U.S.C. §1332; and the amount of damages claimed exceeds $75,000.00, the minimum

 jurisdictional amount required for diversity of citizenship cases.         The damages alleged in

 Paragraph 12 below support an award of damages in excess of $75,000.00.

        5.      At all material times, the Defendant has had its principal place of business in

 Florida and has conducted ongoing substantial and not isolated business activities in Miami-

 Dade County, Florida, creating continuous and systematic contacts with the State of Florida,

 such as operating maritime cruise vessels for paying passengers, including the Plaintiff, so that in

 personam jurisdiction exists in the United States District Court for the Southern District of

 Florida.

        6.      In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against Defendant arising out of injuries or events

 occurring on the cruise voyage in this federal judicial district.

        7.      The Defendant's principal place of business is located in Miami Dade County

 Florida. Accordingly, venue is proper in this Court.

        8.      Plaintiff has complied with all conditions precedent to bringing this action

 including providing the Defendant a timely written notice of claim as required by the ticket

 contract.




                                                   2

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 6
                                                                                         Vass v. Carnival



                LIABILITY AND DAMAGE ALLEGATIONS COMMON TO ALL COUNTS

           9.     At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the M/S "SENSATION.”

           10.    At all material times, the Plaintiff was a fare-paying passenger on board the M/S

 “SENSATION” and in that capacity was lawfully present on board the vessel.

           11.    On or about July 17, 2018 while the Plaintiff was lawfully on board the M/S

 SENSATION as a fare paying passenger, the Plaintiff was walking out of a restaurant in the

 onboard Lido marketplace when he slipped on water or another wet, foreign or transitory

 substance originating from the restaurant and fell, sustaining serious injuries.

           12.    As a direct and proximate result of the slip and fall described above and hence of

 the Defendant's negligence, the Plaintiff was injured in and about his body and extremities,

 including knee injuries, suffered pain therefrom, sustained mental anguish, sustained

 disfigurement, disability, and the inability to lead a normal life. He incurred medical, hospital,

 and other out of pocket and health care expenses as a result of his injuries. He lost earnings and

 will continue to lose earnings or earning capacity in the future. These damages are permanent or

 continuing in their nature and the Plaintiff will continue to sustain and incur these damages in the

 future.

   COUNT I – NEGLIGENT FAILURE TO CORRECT A DANGEROUS CONDITION

           The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-12 above and further alleges:

           13.    At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

                                                   3

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 6
                                                                                         Vass v. Carnival



 take reasonable steps to correct dangerous conditions of which it knew or should have known

 about in the exercise of reasonable care.

        14.     At all material times including the time referenced in the preceding paragraph, the

 surface of the area where the Plaintiff fell was in a high traffic area and was in a condition

 dangerous to passengers traversing the area, including the Plaintiff, due to its being wet and

 therefore slippery.

        15.     At all material times, the Defendant either knew or should have known of the

 dangerous wet condition in the area where the Plaintiff fell, or in the exercise of reasonable care

 should have known of the condition, because it was in a high traffic area traversed by numerous

 crewmembers, or due to the length of time it had existed, its recurring nature, or both, and

 Defendant accordingly owed a duty to Plaintiff timely to remedy the dangerous condition.

        16.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of floor in the Lido Marketplace Restaurant, the Defendant failed before the time of the

 Plaintiff's fall to take reasonable measures to correct the condition. The Defendant thereby failed

 to exercise reasonable care for the safety of its passengers including the Plaintiff and was thereby

 negligent.

        17.     The Defendant's specific negligent acts or omissions consist of one or more of the

 following:

        a.      Failing to maintain the floor surface in a reasonably safe condition;

        b.      Failing to use safe flooring material, mats, and other non-slip materials in the area

                where the Plaintiff fell, despite actual or constructive knowledge of its wet

                condition;

        c.      Failing to conduct sufficiently frequent routine inspections of the area where

                                                   4

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 5 of 6
                                                                                         Vass v. Carnival



                Plaintiff fell for wetness, slipperiness or contaminants;

        d.      Failing timely to correct the wet or slippery condition of the area where Plaintiff

                fell;

        18.     As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff has sustained and continues to sustain the damages alleged in Paragraph 12 above.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                        COUNT II – NEGLIGENT FAILURE TO WARN

        The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-12 above and further alleges:

        19.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to warn of dangerous conditions of which it knew or should have known in

 the exercise of reasonable care.

        20.     At all material times, including the time referenced in the preceding paragraph,

 the surface of the area where the Plaintiff fell was in a high traffic area and was in a condition

 dangerous to passengers traversing the area, including the Plaintiff, due to its being wet and

 therefore slippery.

        21.     At all material times, the Defendant either knew or should have known of the

 dangerous wet condition of the area in which the Plaintiff fell, or in the exercise of reasonable

 care should have known of the condition because it was in a high traffic area, or due to the length

 of time it had existed, its recurring nature, or both, and Defendant owed a the Plaintiff a duty to

 warn him adequately of the dangerous condition.

                                                   5

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-24112-DLG Document 1 Entered on FLSD Docket 10/04/2019 Page 6 of 6
                                                                                           Vass v. Carnival



        22.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of floor in the Lido Marketplace Restaurant, the Defendant failed before the time of the

 Plaintiff's fall to take reasonable measures adequately to warn the Plaintiff. The Defendant

 thereby failed to exercise reasonable care for the safety of its passengers including the Plaintiff

 and was thereby negligent.

        23.     As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff sustained and continues to sustain the damages alleged in paragraph 12.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                                  DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.

        Executed this 4th day of October 2019.
                                               s/NICHOLAS I. GERSON
                                               NICHOLAS I. GERSON
                                               Florida Bar No. 0020899
                                               ngerson@gslawusa.com
                                               PHILIP M. GERSON
                                               Florida Bar No. 127290
                                               pgerson@gslawusa.com
                                               EDWARD S. SCHWARTZ
                                               Florida Bar No. 346721
                                               eschwartz@gslawusa.com
                                               DAVID MARKEL
                                               Florida Bar No. 78306
                                               dmarkel@gslawusa.com
                                               RAUL G. DELGADO II
                                               Florida Bar No. 94004
                                               rdelgado@gslawusa.com
                                               GERSON & SCHWARTZ, P.A.
                                               Attorneys for Plaintiff
                                               1980 Coral Way
                                               Miami, FL 33145-2624
                                               Telephone:     (305) 371-6000
                                               Facsimile:     (305) 371-5749

                                                   6

             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
